DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                          JAROL SANTIAGO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-2236



                         September 16, 2022


Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Donald G. Jacobsen.


PER CURIAM.

     Affirmed.

NORTHCUTT, LaROSE, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.